Citation Nr: 0027922	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for headaches as a residual 
of the service-connected head injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran had active service from September 1941 to October 
1945 and from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which, in part, granted the veteran's 
service connection for residuals of a head injury, 
specifically laceration scars to the forehead and upper lip, 
and denied service connection for post-traumatic headaches.

The Board notes that the veteran's representative has alleged 
clear and unmistakable error (CUE) with respect to September 
1952 and March 1978 rating decisions, which failed to grant 
service connection for headaches.  However, this matter is 
not before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate action


REMAND

A preliminary review of the record discloses that further 
development is necessary to delineate the nature and extent 
of the residuals of the service connected head injury.  The 
service medical records show that the veteran was injured in 
January 1951, when he fell from a liberty boat and struck his 
head on the side of the ship.  He sustained lacerations to 
his upper lip and forehead, chipped two upper incisors, and 
suffered a subconjunctival hemorrhage.  Treatment records 
show complaints of headaches, but no residual disability or 
scars were noted on the veteran's 1952 separation 
examination.  Service connection for residuals of a head 
injury with resultant defective hearing was denied in a 
September 1952 rating decision.  

During the course of a January 1978 VA pension examination, 
the veteran reported that he had "chronic headaches due to a 
head injury at work a few years ago."  He also stated "he 
has again had headaches since that [1975] accident as he had 
from accident in service."  The diagnoses included history 
of head injury with facial and scalp scars and history of 
post-traumatic headaches.  A rating decision dated in March 
1978 denied the veteran's claim for nonservice connected 
pension benefits. 

In a March 1997 rating decision, the RO found CUE in its 
March 1978 rating decision for not addressing the issue of 
service connection for residuals of the veteran's in-service 
head injury and granted service connection for laceration 
scars to the forehead and upper lip as residuals of the 
service head injury.  That rating decision also denied 
service connection for post-traumatic headaches.  Thus the 
residuals of the head injury the veteran sustained in service 
are service connected.  

The veteran contends, however, that his headaches are 
additional residuals of his service-connected head injury.  
However, it is not clear from the record whether a headache 
disorder is related to his head injury in service or is 
related to a post-service work injury suffered in 1975 
reported to the examiner in 1978.  

In a November 1997, the Board notes that the veteran 
indicated that he had been treated in the 1950's and 1960's 
by a private physician now deceased, whose records are no 
longer available, and that he had cervical spine surgery in 
1978 and 1982 to relieve his back pain and headaches.  The 
RO's letter requesting records from the veteran's doctor at 
the time of the later surgeries, however, was returned as 
undeliverable as addressed forwarding order had expired. 
  
In this case, given the history and nature of the veteran's 
claim, which include 1951 in-service and 1975 post-service 
head injuries, the Board is convinced that an examination in 
order to determine the nature and etiology of the veteran's 
headache disorder and the nature of the residuals of the 
service connected head injury.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
medical records relating to evaluation or 
treatment for a headache disorder that he 
would like considered in connection with 
his current claim.  If the veteran 
indicates that additional records are 
available, the RO should obtain and 
associate those records with the claims 
file.

2.  The veteran should be afforded an 
examination by an appropriate physician 
to determine the nature and etiology of 
any headache disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including service medical records and the 
report of the 1978 VA examination, and 
offer an opinion as to whether the 
veteran currently has a headache 
disorder, and if so, whether the headache 
disorder is causally or etiologically 
related to the head injury the veteran 
sustained in January 1951 during service.  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



